Opinión disidente emitida por el
Juez Asociado Señor Dávila a la cual se une el Juez Presidente Señor Trías Monge.
Juan José Benítez Maldonado y Esteban Martínez Rivera fueron acusados por el delito de escalamiento agra-vado. El día del juicio renunciaron al Jurado y sometieron el caso por el expediente, es decir, por las declaraciones ju-radas de los testigos de cargo. El juez leyó las declaraciones y los declaró culpables por el delito de tentativa de escala-miento agravado.
No conforme con el fallo, El Pueblo recurre ante noso-tros mediante un recurso de certiorari en el que invoca únicamente que “[cjometió grave error de derecho el Tribunal de instancia al declarar a los acusados recurridos cul-pables del delito de tentativa de escalamiento agravado”.
En el día de hoy este Tribunal recoge la posición del Estado en el sentido de que no está involucrado en este asunto la cláusula de doble exposición por cuanto “no se trata aquí de revisar un fallo o veredicto absolutorio y sí de corregir un error en un fallo condenatorio”. En consecuen-cia, y luego de determinar que el fallo del juez es erróneo porque las declaraciones juradas establecen los elementos del delito imputado, este Tribunal deja sin efecto el fallo emitido y en su lugar dicta otro por el grado del delito según imputado. No puedo estar de acuerdo.
Cuando el juzgador de los hechos, ante una acusación por determinado delito, emite un fallo o veredicto condena-torio por un delito menor, está implícitamente emitiendo fallo o veredicto absolutorio por el delito mayor imputado.
En Pueblo v. Tribunal Superior, 104 D.P.R. 626, 630 (1976), señalamos que “[s]i la apelación por el gobierno no obliga al acusado a someterse a un segundo juicio, pudiendo corregirse el error sin necesidad de ulterior proceso, no se vulnera la garantía constitucional contra el riesgo de ser *615castigado dos veces por el mismo delito”. Pero este caso es inaplicable al de autos. En el caso citado, un juez, luego de desfilada la prueba rehusó considerarla porque el agente que intervino con el acusado de conducir en estado de embriaguez no prestó la declaración jurada dentro del término provisto por estatuto. Antes de la oración arriba transcrita de Pueblo v. Tribunal Superior, dijimos: “La situación de doble exposición depende en gran medida de cuán arraigada y fundada en los méritos esté la sentencia o resolución apelada vía certiorari por el gobierno y qué habrá de ocurrir en primera instancia al serle revocada su decisión y devuelto el caso.”
En el caso de autos es claro que el juzgador de los hechos resolvió en los méritos la cuestión por dilucidar. Pero el error en la apreciación de los hechos (1) no puede crear el derecho del Estado de apelar, por vía de certiorari, del fallo rendido. Pueblo v. Cabrera, 47 D.P.R. 185 (1934). Una vez aceptado un veredicto y emitido el fallo en los méritos, el mismo es inatacable aunque sea erróneo. Pueblo v. Hernández Olmo, 105 D.P.R. 237 (1976). (2)
A igual conclusión ha llegado el Tribunal Supremo de Estados Unidos al interpretar la cláusula federal de doble exposición igualmente aplicable a Puerto Rico:
That “ ‘[a] verdict of acquittal. . .[may] not be reviewed. . . without putting [the defendant] twice in jeopardy, and thereby violating the Constitution,’ ” has recently been described as “the most fundamental rule in the history of double jeopardy jurisprudence.” United States v. Martin Linen Supply *616Co., 430 U.S. 564, 571 (1977), quoting United States v. Ball, 163 U.S. 662, 671 (1896). The fundamental nature of this rule is manifested by its explicit extension to situations where an acquittal is “based upon an egregiously erroneous foundation.” Fong Foo v. United States, 369 U.S. 141, 143 (1962); see Green v. United States, 355 U.S. 184, 188 (1957). In Fong Foo the Court of Appeals held that the District Court had erred in various rulings and lacked power to direct a verdict of acquittal before the Government rested its case. {Escolio omi-tido.] We accepted the Court of Appeals holding that the District Court had erred, but nevertheless found that the Double Jeopardy Clause was “violated when the Court of Appeals set aside the judgment of acquittal and directed that petitioners be tried again for the same offense.” 369 U.S., at 143. Thus when a defendant has been acquitted at trial he may not be retried on the same offense, even if the legal rulings underlying the acquittal were erroneous. Sanabria v. United States, 437 U.S. 54, 64 (1978).
Tomamos de la opinión disidente del Juez Presidente en el caso de Pueblo v. Tribunal Superior, supra, que hoy se invoca como precedente, la siguiente interpretación de otro caso normativo federal, el de United States v. Jenkins, 420 U.S. 358 (1975):
Jenkins es de especial interés por su similaridad al caso de autos. En Jenkins se le envió al querellado una notificación de reclutamiento. El querellado obtuvo el modelo necesario para que se le clasificase como objetar por razones de conciencia, pero no se pospuso su reclutamiento para fines de radicar el modelo. El querellado no se presentó entonces al centro de reclutamiento y se procedió entonces a radicar la acusación correspondiente. El caso se vio por tribunal de derecho y al terminar el desfile de la prueba el tribunal decretó la deses-timación de la acusación y ordenó la libertad del acusado. El tribunal de instancia señaló que, bajo Ehlert v. United States, 402 U.S. 99 (1971), la Junta de Servicio Selectivo tenía razón en rehusar posponer el reclutamiento en tales circunstancias, pero que Ehlert se había decidido después de los hechos del caso. El Ministerio Público apeló en base a que el tribunal había cometido error de derecho al no aplicar a Ehlert retro-activamente. El Tribunal Supremo de los Estados Unidos, *617por voz del Juez Rehnquist, rechazó la apelación por estimar que se estaba colocando al querellado en riesgo de ser casti-gado dos veces por el mismo delito. El Tribunal rehusó expresamente aceptar la teoría del gobierno de que, en casos vistos por tribunal de derecho, el gobierno debe poder apelar si al desfilar la prueba del Estado el juez decide el caso sobre una base errónea de derecho. Págs. 636-637.
La decisión de hoy trata de abrirse paso por un camino vedado por nuestras propias decisiones y por las de los tribunales federales que interpretan las respectivas cláusulas constitucionales.
Por las razones que anteceden confirmaría el fallo recu-rrido.

 Al someter el caso a base de las declaraciones juradas escritas de los testi-gos de cargo, el acusado tan solo renunció al derecho de confrontación y a cual-quier objeción procedente al amparo de las Reglas de Evidencia. No renunció a ningún derecho bajo la cláusula de doble exposición. La estipulación de testimonio y aun de prueba documental para sustituir la oral es práctica común en nuestros tribunales. Vda. de Rivera v. Pueblo Supermarkets, 102 D.P.R. 134, 137 (1974), y Ayala v. San Juan Racing Corp., 112 D.P.R. 804 (1982).


 Hemos resuelto que ni siquiera el fallo condenatorio puede ser cambiado a instancia del propio acusado por un fallo absolutorio. Pueblo v. Tribunal Superior, 94 D.P.R. 220 (1967).